Pope, Judge.
Plaintiff/appellant Thomas A. Goodwin filed a petition pursuant to OCGA § 19-7-3 seeking visitation with his granddaughter, Amiriah Anna Huth, in the Superior Court of Gwinnett County. The trial court dismissed the petition on the grounds “that there are no actions pending to provide a basis for the plaintiff, ... to bring suit under the provisions of OCGA § 19-7-3. . . We reverse.
OCGA § 19-7-3 was amended effective July 1, 1988 to provide that “[a]ny grandparent shall have the right to file an original action for visitation rights . . . .” (Emphasis supplied.) OCGA § 19-7-3 (b). The petition here, which was filed March 13, 1989, was clearly within the purview of the amended statute. Consequently, the trial court erred in dismissing the action on the grounds that it could be maintained only if it was ancillary to an already pending action concerning the child.

Judgment reversed.


Banke, P. J., and Sognier, J., concur.